EXHIBIT 10.2 SCHEDULE A TO EXHIBIT 10.1 The following individuals entered into Executive Group Life Split Dollar Plans with The Ohio Valley Bank Company identified below which are identical to the Executive Group Life Split Dollar Plan, dated December 31, 2011, between Thomas E. Wiseman and The Ohio Valley Bank Company filed herewith. Date of Name Executive Group Life Split Dollar Plan Katrinka V. Hart-Harris August 21, 2009 Larry E. Miller II August 19, 2009 Scott W. Shockey March 19, 2009 Jeffrey E. Smith
